Name: 94/667/EC: Commission Decision of 6 October 1994 concerning the importation into the Community of fresh pigmeat, pigmeat products, live pigs, porcine semen and porcine embryos from Switzerland and amending Decisions 81/526/EEC, 91/449/EEC, 92/460/EEC and 93/199/EEC (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  trade;  Europe;  agricultural activity;  animal product;  health
 Date Published: 1994-10-08

 Avis juridique important|31994D066794/667/EC: Commission Decision of 6 October 1994 concerning the importation into the Community of fresh pigmeat, pigmeat products, live pigs, porcine semen and porcine embryos from Switzerland and amending Decisions 81/526/EEC, 91/449/EEC, 92/460/EEC and 93/199/EEC (Text with EEA relevance) Official Journal L 260 , 08/10/1994 P. 0032 - 0033 Finnish special edition: Chapter 3 Volume 61 P. 0109 Swedish special edition: Chapter 3 Volume 61 P. 0109 COMMISSION DECISION of 6 October 1994 concerning the importation into the Community of fresh pigmeat, pigmeat products, live pigs, porcine semen and porcine embryos from Switzerland and amending Decisions 81/526/EEC, 91/449/EEC, 92/460/EEC and 93/199/EEC (Text with EEA relevance) (94/667/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat and meat products from third countries (1), as last amended by Regulation (EEC) No 1601/92 (2), and in particular Articles 6, 11, 15, 16, 21a and 22 thereof, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (3), as last amended by Decision 92/438/EEC (4), and in particular Article 18 (7) thereof, Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (5), as last amended by Directive 92/118/EEC (6), and in particular Article 19 (7) thereof, Whereas the animal health conditions and veterinary certification for imports of fresh meat from Switzerland were established by Commission Decision 81/526/EEC (7), as last amended by Decision 93/504/EEC (8); Whereas the model for the veterinary certification for import of meat products from Switzerland was established by Commission Decision 91/449/EEC (9), as last amended by Decision 94/453/EC (10); Whereas the animal health conditions and veterinary certification for imports of domestic animals of the bovine and porcine species from Switzerland were established by Commission Decision 92/460/EEC (11), as last amended by Decision 93/504/EEC; Whereas the animal health conditions and model for the veterinary certification for the importation of porcine semen from third countries including Switzerland was established by Commission Decision 93/199/EEC (12), as last amended by Decision 94/453/EC; Whereas as a result of outbreaks of classical swine fever the Commission adopted Decision 93/504/EEC concerning the importation into the Community of fresh pigmeat, pigmeat products, live pigs, porcine semen and porcine embryos which regionalized Switzerland in order to allow imports of domestic animals, semen and embryos of the porcine species, fresh meat and meat products from such animals from Switzerland with the exception of the municipalities Trubschachen, Trub, Langnau, Eggiwil, Signau and Lauperswil in the canton of Berne and the municipalities Escholzmatt and Marbach in the canton of Lucerne; Whereas further epidemiological information has been received from the Swiss veterinary services in relation to these municipalities which demonstrates that the situation with regard to classical swine fever has significantly improved; Whereas it is now possible to authorize imports of domestic animals, semen and embryos of the porcine species, fresh meat and meat products from such animals from the whole territory of Switzerland; Whereas it is necessary to amend Decisions 81/526/EEC, 91/449/EEC, 92/460/EEC and 93/199/EEC, and revoke Decision 93/504/EEC accordingly; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Annex A to Decision 81/526/EEC is hereby amended as follows: 1. the words in brackets after 'Exporting country: Switzerland' are deleted; 2. in Section IV, point 1 (a), the words in brackets after 'territory of Switzerland' are deleted. Article 2 Decision 91/449/EEC is hereby amended as follows: 1. in Annex A, Part II, the words in brackets after 'Switzerland' are deleted; 2. in Annex D, Part II, 'Switzerland' is deleted. Article 3 Decision 92/460/EEC is hereby amended as follows: 1. in Annexes C and D the words in brackets after 'Exporting country: Switzerland' are deleted; 2. In Annexes C and D, Section V, point 1, the words in brackets after 'Switzerland' are deleted. Article 4 In Part 2 of the Annex to Decision 93/199/EEC the words in brackets after 'Switzerland' are deleted. Article 5 Decision 93/504/EEC is hereby revoked. Article 6 This Decision shall apply from the 10th day following notification to Member States. Article 7 This Decision is addressed to the Member States. Done at Brussels, 6 October 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 173, 27. 6. 1992, p. 13. (3) OJ No L 268, 24. 9. 1991, p. 56. (4) OJ No L 243, 25. 8. 1992, p. 27. (5) OJ No L 373, 31. 12. 1990, p. 1. (6) OJ No L 62, 15. 3. 1993, p. 49. (7) OJ No L 196, 18. 7. 1981, p. 19. (8) OJ No L 236, 21. 9. 1993, p. 16. (9) OJ No L 240, 29. 8. 1991, p. 28. (10) OJ No L 187, 22. 7. 1994, p. 11. (11) OJ No L 261, 7. 12. 1992, p. 1. (12) OJ No L 86, 6. 4. 1993, p. 43.